Per Curiam,
Leaving out of consideration the question whether the deposition of the constable can be regarded as a part of the record and therefore within our cognizance, we see no sufficient reason for interfering with the discretion of the court below in refusing to grant a new trial. ■ There is certainly no abuse of discretion in the case. The verdict was moderate in amount, and cannot for a moment be regarded as shocking to the sense of justice. It does not necessarily follow that where a jury reaches its verdict by adopting the average amount which is revealed by taking the amount fixed by each juror and dividing the aggregate sum by twelve, it is for that reason entirely invalid, and must be set aside. Unless the result is manifestly wrong and unjust the court is not bound to interfere: Cowperthwaite v. Jones, 2 Dali. 55. Although the jury remained together twenty minutes after the verdict was agreed upon, it doe's not appear that any juror dissented or expressed dissatisfaction with the verdict as rendered.
Judgment affirmed.